Title: To James Madison from Rufus King, 10 August 1802 (Abstract)
From: King, Rufus
To: Madison, James


10 August 1802, London. No. 75. Reports on a conference with Lord Hawkesbury on trade and navigation in the West Indies and the Maryland bank stock. Hawkesbury said that measures would be taken to transfer the bank stock to the Crown. Although he indicated that there were other claims besides Maryland’s, Hawkesbury seemed to think that after the stock was transferred “there would be no Difficulty of importance in the way of a satisfactory Settlement.” King tried, “without success, to obtain from him an explicit Engagement that the Stock should be transferred to me, after its Transfer to the Crown.” On West Indian—American trade, the minister made no commitment owing to the “unsettled as well as uncertain Condition of the West India Colonies” and the region in general. King argued that “on account of our just claim to an equal participation” in the West Indies trade, no decision meant a return to the old “unequal and injurious” system, the result of which would be passage by the U.S. of anti-British trade regulations. “These Countervailing Regulations would prove mutually … inconvenient” and might “disturb the harmonious and beneficial intercourse” between the two nations. Hawkesbury repeated that no decision could yet be made because of the “pressure of affairs of greater Interest.” King observed that although the question might not appear important to the British, it had excited “a lively Interest” in the U.S., and it would afford him “some satisfaction” were it to be settled, along with that of the Maryland bank stock, before his departure next spring. Hawkesbury vaguely assured him there should be no reason to delay decisions beyond that time. Hawkesbury also indicated that the French expedition to Louisiana would proceed and that France was preparing another against Algiers with the active support of Spain. King assured Hawkesbury that before his departure for the Continent he would introduce Christopher Gore, who would act as chargé d’affaires during his absence.
 

   
   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55); partial Tr (MdAA: Blue Book 2). RC 7 pp.; in a clerk’s hand, signed by King; docketed by Brent. Printed in King, Life and Correspondence of Rufus King, 4:156–59. Enclosures are copies of King’s 30 July 1802 request to Hawkesbury.for a conference before his departure (1 p.), and Hawkesbury’s assent, 2 Aug. 1802 (1 p.) (both printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:501).


